Ordinarily, questions relating to the allowance of costs are not open to revision at the law terms unless the question is referred to the law term by the presiding justice at the trial term. Sanborn v. Sanborn,41 N.H. 306; Bartlett v. Hodgdon, 44 N.H. 472; Smith v. Boynton,44 N.H. 529; Harvey v. Reeds, 49 N.H. 531. If the question is properly before us, we see no error in the allowance of costs at the trial term. The event of the suit was in favor of the plaintiff (Eastman v. Holderness,44 N.H. 18), and costs follow the event of every *Page 335 
action or petition unless otherwise ordered by law or by the court. G. L., c. 233, s. 1.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred.